department of the treasury internal_revenue_service washington d c contact person id number telephone number _ ope cbf date uege a n bae ug va significant index nos dollar_figure-00 sec_11 --512 employer_identification_number z o q w o t w o d o b t u o t p o a o w t d o u o h u o y f n u o o o n i n g i t n i m p q i r c i e f i o o p i s t c e h t b a u m bsp n i b e i b e i e b g y s p a p e e g a r i h y o t t i u o f o f n o v a dear sir or madam this is in response to your ruling_request concerning the tax implications under sec_501 and other applicable sections of the internal_revenue_code of the transaction described below b is an integrated health care delivery system b changed its name to c and has recently changed its name to d d was formed to facilitate a merger of four tax-exempt hospital systems and the parent organizations of two of those systems into a single integrated delivery system d’s transformation into an integrated delivery system occurred through three mergers the hospital merger the licensed home care services agency merger licensed merger and the certified home health agency merger certified home merger licensed merger the licensed merger entities included e f g and h collectively known as licensed entities e f and h are exempt from taxes under sec_501 of the code and maintain a sec_509 foundation status gis exempt from taxes under sec_501 of the code after the licensed merger e remained as the sole surviving corporation e will continue to operate as an organization described in section dollar_figurei c more specifically e will operate as a licensed home care services agency and maintain a section dollar_figure a foundation status certified home health agency merger the certified home health agency merger entities included j and k collectively known as certified entities both organizations were exempt from federal_income_tax under section dollar_figure c of the code and maintained a sec_509 a foundation status after the certified health agency home merger j remained as the sole surviving corporation j will continue to operate as an organization described in sec_501 c more specifically j will continue to operate a certified home health agency and provide long term home health care as licensed by the state of pp j will continue to maintain a sec_509 foundation status hospital merger the hospital merger was the final stage in creating the integrated delivery system the hospital merger was completed upon the filing of a certificate of merger with the pp secretary of state the hospital merger entities included d l m n q p and a collectively known as hospital entities hospital entities are exempt from taxation under sec_30 c of the internal_revenue_code d m and p are public_charities pursuant to section a ln o and a are not private_foundations pursuant to sec_50 a and b 1a as a result of the hospital merger d remained as the sole surviving corporation effective nn d took over al of the operations assets and habilities of the hospital entities d's amended activities include but are not limited to establishing and maintaining a multi-location hospital and health care delivery system promoting the health and welfare of the community engaging in scientific research conducting public outreach programs promoting health and welfare operating programs for the mentally disabled maintaining nursing homes operating educational programs for children and other persons with illness or disabilities providing educational programs in health related professions and providing facilities for educational programs for medical students at the school of medicine and biomedical sciences of mm currently d operates inpatient hospital facilities at five sites skilled nursing facilities and various outpatient centers primary care clinics and research programs d is a major teaching affiliate of the school of medicine and biomedical sciences at mm d maintains accredited residency programs in a number of medical specialties no more than one-third of d’s board_of directors is comprised of licensed physicians d’s president serves as an ex officio voting member of the board al remaining directors are selected from the community d’s board has adopted a conflicts of interest policy based on the guidelines established by the internal_revenue_service the hospital merger resulted in d becoming the sole or controlling corporate member of several tax-exempt organizations these entities include r s t ulv w xx e j y z aa bb cc dd ee ff go hh ij and kk collectively known as member entities’ member entities are exempt from taxation under sec_501 c ck4 or c of the code member entities have amended their corporate documents to reflect d as the sole corporate member each of d’s hospital sites operates a full-time emergency room open to ali persons regardless of their ability to pay in the medicare and medicaid programs and renders meaningful charity care to the community including the operation of primary health care centers aimed specifica ly at the needs of socioeconomically disadvantaged and minority groups d’s hospital admitting privileges are available to all qualified physicians in the area who apply for them d participates in a nondiscriminatory manner dis the sole owner of several for-profit subsidiaries qa tr tt and uu gq owns and operates real_estate holdings and conducts a professional resource center that provides management services to private physician practices qq’s president vice-president treasurer and secretary are also officers of d qq is also the sole shareholder of a second-tier_subsidiary vv yy provides information technological services to d entities and to other health care providers tr provides management services to third parties rr is the sole shareholder of a second tier subsidiary xx two members of a second tier limited_liability_company yy yy owns retail pharmacies on hospital and hospital related sites yy’s president treasurer and secretary are also officers of d xx provides billing and collection services and it is one of the tt owns real_property tt’s president treasurer and secretary are also officers of d uu currently has no active operations and may be merged into rm uu’s president treasurer and secretary are also officers of d as an insubstantial part of their activities d and member entities may furnish assets services and or personnel to the taxable subsidiaries in arm’s-length sales 990025uu55 section dollar_figure a of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_501 a of the code provides an exemption from federa income_tax for organizations described in sec_501 c that are organized exclusively to hold title to property collect income therefrom and turn over the entire amount thereof less expenses to an organization which itself is exempt under sec_501 a sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized exclusively for the promotion of social welfare sec_509 of the code excludes from the term private_foundation an organization described in sec_170 axother than in clauses vii and viii sec_170 a iii of the code describes an organization whose principal purpose or functions include providing medical or hospital care or medical education or medical_research sec_170 ax vi of the code describes in part an organization created in the united_states organized and operated exclusively for religious charitable scientific literary or educational_purposes and which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_50 a of the code describes an organization which normally receives not more than one-third of its support in each taxable_year from gross_investment_income and unrelated_business_taxable_income and normally receives in each taxable_year more than one-third of its support from any combination of gifts grants contributions membership fees and gross_receipts from admissions sales or merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business from governmental units described in sec_170 c organizations described in sec_170 a other than clauses vii and viii and persons other than disqualified persons sec_511 a of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business furthermore unrelated_business_taxable_income is computed with the modifications provided in subsection b sec_312 of the code provides that dividends are excluded when calculating the unrelated_business_taxable_income of subsection a section a of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the income_tax regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_1 c -1 d of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense sec_1_509_a_-4 of the regulations provides that in order to qualify asa supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified publicly supported organizations if an organization fails to meet either the organizational or the operational_test it cannot qualify as a supporting_organization sec_1_509_a_-4 of the regulations provides that an organization is organized exclusively for one or more of the purposes specified in section dollar_figure a3 a only if its articles of organization i limit the purposes of such organization to one or more of the purposes set forth in sec_509 a ii do nat expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision of this subparagraph iit state the specified publicly supported organizations on whose behalf such organization is to be operated and saaapea sec_2 iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph sec_1 a d 2m ia of the regulations describes supporting organizations that are operated supervised or controlled by within the meaning of sec_1 a -4 g or supervised or controlled in connection with within the meaning of sec_1 a -4 h one or more publicly supported organizations sec_1_509_a_-4i of the regulations provides that if the requirements of subparagraph i a are satisfied a supporting_organization will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles i permit the substitution of one publicly_supported_organization within a designated class for another publicly_supported_organization either in the same or a different class designated in the articles sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it engages solely in activities which support or benefit the specified publicly supported organizations in the general law of charity the promotion of health is considered to be a trusts sec_368 and sec_372 v scott on trusts charitable purpose r 2nd 3rd ed sec_368 and sec_372 ent revrul_67_149 1967_1_cb_133 holds that an organization formed for the purpose of providing financial assistance to several different sec_301 c exempt_organizations is exempt from federal_income_tax if such organization carries on no other activity other than receiving contributions and incidental investment_income making distributions of such income to such exempt_organizations at periodic intervals and the organization does not accumulate its investment_income revrul_69_545 1969_2_cb_117 establishes that a nonprofit organization whose purpose and activity include providing hospital care is promoting health and may therefore qualify as organized and operated in furtherance of a charitable purpose provided other requirements of sec_501 are satisfied rey rul 1974_1_cb_152 confirms that an exempt foundation that fosters and supports the activities and purposes of an exempt hospital corporation and advances the hospital's objectives including the sponsorship of specific projects and programs to improve the hospital's services to its patients and to support and promote the ims vat o s c c n c d o s e g hospital's education training and research programs is exempt within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 holds that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital and from which the hospital directs the bank trustee to make payments to claimants qualifies for exemption under sec_501 of the code by serving a sec_2 repository for finds paid in by the hospital and by making payments at the direction of the hospital to persons with malpractice claims against the hospital the trust is performing a function that the hospital could do directly for federal_income_tax purposes a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities see 431_f2d_227 sth cir and the corporation was not created to contravene directly or indirectly the policies of the internal_revenue_code see 293_us_465 see also 336_us_422 that is where a corporation is organized with the bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes see britt supra pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded see 483_f2d_1098 sth cir sec_501 organizations do not jeopardize their tax-exempt status by transferring their assets to other organizations exempt under sec_501 where the assets transferred are used to further exempt charitable purposes hospital entities licensed entities and merger entities have all been recognized as organizations exempt from tax pursuant to sec_501f c s01 ck3 and s01 c of the code hence after the hospital merger the licensed merger and the certified home health agency merger the pertinent issues are whether the tax-exempt status of d and member entities is affected by the hospital merger whether the tax-exempt status of d and e is affected by the licensed merger whether the tax-exempt status of d and j is affected by the certified home health agency merger whether the public foundation status of d and member entities is affected by the hospital merger 3s whether the public foundation status of e is affected by the licensed merger whether the public foundation status of j is affected by the certified home health agency merger whether the transfer of funds assets services and or personnel resulting from the hospital merger licensed merger and or certified home health agency merger will affect the tax-exempt status of d and its tax-exempt affiliates whether the incidental furnishing of assets services and or personnel by d or its affiliated tax exempt entities to d taxable subsidiaries will affect the tax-exempt status of d or any of its affiliated tax-exempt entities whether d’s tax-exempt status is affected by its stock ownership of taxable subsidiaries whether the taxable_income and activities of d's taxable subsidiaries will be whether dividends received by d from a taxable subsidiary are subject_to the unrelated_business_income_tax under sec_311 of the code tax exempt status d’s purpose is to create an integrated delivery system the integrated delivery system is designed to broaden the health care services available in the community enhance administrative efficiencies within the health care system and promote efficiency and economy in the delivery of health care services because the attainment of these objectives can reasonably be expected to improve health care services in the community the hospital merger the certified home health agency merger and the licensed merger will not adversely affect the tax exempt status of d e j or the member entities furthermore transferring assets services or personnel among the exempt_organizations in the system will not jeopardize the tax exempt status of the sec_501 s01 c c organizations because such transferred assets will continue to be used to further exempt purposes foundation status de j and member entities have all been recognized as not being private_foundations within the meaning of sec_509 a a or s09 a and -o- b a ui of the code after the hospital merger d and member entities will continue to provide medical or hospital care and medical education or medical_research moreover d will continue to serve as a supporting_organization in order to achieve its sec_501 c charitable purposes hence the hospital merger will not adversely affect the public foundation status of d and member entities after the licensed and certified home health agency mergers e and j will continue to satisfy the requirements of sec_509 of the code hence the certified home health agency and licensed mergers will not adversely affect the public foundation status of e or j unrelated_business_income_tax sec_512 provides that dividends are excluded from unrelated_business_income_tax hence d is not subject_to unrelated_business_income_tax on dividends received from its taxable subsidiaries d’s taxable subsidiaries d and its taxable subsidiaries are separate taxable entities the taxable subsidiaries were organized with a bona_fide business intention and are not merely instrumentalities of d therefore d's taxable subsidiaries’ activities cannot be imputed to d and will not affect its tax-exempt status under sec_501 c of the code see britt and national carbide supra sales of goods services or facilities to the taxable subsidiaries which are an insubstantial portion of the activities of d or member entities will not adversely affect their exempt status because the selling organizations will continue to be primarily engaged in activities in furtherance of their exempt purposes accordingly based on the facts and circumstances presented herein we rule that the tax-exempt status of d e j and member entities is not adversely affected by the hospital merger the licensed merger or the certified home health agency merger the public foundation status of d e j and member entities is not adversely affected by the hospital merger the licensed merger or the certified home health agency merger the transfer of funds assets services and or personnel resulting from the hospital merger licensed merger and or certified home health agency merger will not affect the tax-exempt status of d or member entities the incidental furnishing of assets services and or personnel by d or member entities to d's taxable subsidiaries will not adversely affect the tax-exempt status of d or member entities d’s tax-exempt status is not adversely affected by wholly owning taxable subsidiaries the taxable_income and activities of d’s taxable subsidiaries are not attributed to d dividends received by d from its taxable subsidiaries are not subject_to the unrelated_business_income_tax under section dollar_figure of the code these rulings are directed only to the organizations that requested them section sec_110 of the code provides tat they may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely shee whee op po marvin friedlander manager exempt_organizations technical group
